Case 1:18-cv-00689-LMB-TCB Document 30 Filed 01/04/19 Page 1 of 5 PageID# 354




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA

  CYNTHIA JOHNSON
  dba The Little Surf Shack
                          Plaintiff, Case No. 1:18-cv-00689-LMB-TCB

  v.

  JOHN DOE(S)
                        Defendants.


         RESPONSE TO WOWWEE’S 12(B)(6) MOTION TO DISMISS

       In the memorandum (Dkt. 12) in support of its motion (Dkt. 11),

WowWee asserted that plaintiff failed to sufficiently allege claims for

defamation or defamation per se because plaintiff did not plead the specific

words used in the allegedly defamatory communication. WowWee helpfully

attached a copy of the original Incopro email, the words and subject matter of

which have been incorporated into Exhibit A of the co-filed Motion for Leave

to File A Second Amended Complaint.

       WowWee also asserts that plaintiff failed to assert that WowWee

actually published anything defamatory. It notes that it was Incopro who

made the allegations (Dkt 12 at p. 4) with no action alleged as taken by

WowWee. (Dkt. 12 at p. 5).

       Further inspection of Exhibit A attached to WowWee’s motion reveals

that Incopro declared “under penalty of perjury, that the information

contained in this notification is correct and that I am the owner or agent of

the owner of the rights described above.”
Case 1:18-cv-00689-LMB-TCB Document 30 Filed 01/04/19 Page 2 of 5 PageID# 355



      We know that Incopro isn’t the rights owner, so they must be the agent

(or at least Colin Philpot is in his role of employee of Incopro who was

working for WowWee in filing the email complaint).

      Virginia “recognize[s] the rule that generally corporations (like

WowWee) may be liable for compensatory damages for defamatory statements

which are uttered by an agent while engaged in the scope of his employment

and which grow out of an act connected with the employment. And, in

connection with a qualifiedly privileged defamatory communication,

corporations may be liable for compensatory and punitive damages if the

agent's malicious conduct either was authorized by the principal or

subsequently was ratified by it.” Oberbroeckling v. Lyle, 234 Va. 373, 381–82,

362 S.E.2d 682, 687 (1987).

      Thus, as its corporate principal, WowWee is responsible for the

defamation of Incopro in the Incopro email to Amazon. The agency

relationship thus forms one basis for WowWee’s liability for the defamation of

Incopro and the tortious interference of Sands in this case. (Sands

specifically acknowledged that she represented WowWee USA, Inc. in her

email of February 22, 2018. Exhibit 6 to the Second Amended Complaint.)

      WowWee, acting through agents, defamed plaintiff and maintained the

ongoing harm of that defamation and the interference it created in the

relationship between plaintiff and Amazon by refusing to withdraw the

defective complaint even faced with evidence of the error. Both grounds for

liability are specifically pleaded in the Second Amended Complaint.


                                        2
Case 1:18-cv-00689-LMB-TCB Document 30 Filed 01/04/19 Page 3 of 5 PageID# 356



      Accordingly, if leave to file the Second Amended Complaint is granted,

WowWee’s motion to dismiss is moot.




                                       3
Case 1:18-cv-00689-LMB-TCB Document 30 Filed 01/04/19 Page 4 of 5 PageID# 357




 Dated: January 4, 2019                        Respectfully submitted,

                                               Johnson Legal PLLC

                                               /s/ Lance G. Johnson
                                               Lance G. Johnson, #27,929
                                               12545 White Drive
                                               Fairfax, Virginia 22030
                                               Tel: 202-445-2000
                                               Fax: 888-492-1303
                                               Attorney for Plaintiff




                                     4
Case 1:18-cv-00689-LMB-TCB Document 30 Filed 01/04/19 Page 5 of 5 PageID# 358



                          CERTIFICATE OF SERVICE


      I hereby certify that on 4 January 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF and that service

was perfected on all counsel of record and interested parties through this

system.




                                      By: /s/ Lance G. Johnson




                                        5
